Elliott, J.
At the October election in 1864, the parties to this suit were opposing candidates for the office of *163sheriff of Johnson county, in this State. The appellant, Garrett, was declared duly elected to said office by the board of county commissioners. Higgins contested the election. The question was first tried by the board of commissioners of the county, and then appealed to the Circuit Court, where there was a finding and judgment in favor of Higgins. Garrett appeals to this court. . The questions raised in the case are precisely the same as in the case of Wheat v. Bagsdale, post p. 191, and the judgment of the Circuit Court is reversed, for'the same reasons given in that case.'
W. B. Harrison, G. M. Overstreet and A. B. Hunter, for appellant.
T. W. Woollen and D. D. Banta, for appellee.
The judgment is reversed, with costs, and the cause remanded for a new trial.